                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-00392-FDW-DSC
 JOHN ROBERTS JR.,

                 Plaintiff,

     v.                                                            ORDER

 COX COMMUNICATIONS, INC.
 DONOVAN MARTIN
 QUALITY TECHNOLOGIES, INC.
 THOMAS MCCOLLUM
 INFINITE COMMUNICATIONS,
 INC.,

                 Defendants.


      THIS MATTER is before the Court on Defendants Donavan Martin and Quality

Technologies Inc.’s Motion to Compel Arbitration and Dismiss or Stay, (Doc. No. 49), and

Magistrate Judge David S. Cayer’s Memorandum and Recommendation. (Doc. No. 57). For the

reasons set forth below, the Court AFFIRMS the Memorandum and Recommendation, (Doc. No.

57), GRANTS the Defendants’ Motion to Compel Arbitration, (Doc. No. 49), and STAYS this

case pending arbitration.

      The Federal Magistrate Act provides that a district court shall make a de novo determination

of those portions of the report or specific proposed findings or recommendations to which an

objection is made. 28 U.S.C. § 636(b)(1); Canby v. Davis, 718 F.2d 198, 200 (4th Cir. 1983). By

contrast, in the absence of a timely filed objection, a district court need not conduct a de novo

review, but instead must “only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d

310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). De novo review

                                                  1
is not required when a party makes general or conclusory objections that do not direct the court to

a specific error in the magistrate judge's proposed findings and recommendations. Id. A district

court need not review issues that are beyond the subject of an objection. Thomas v. Arn, 474 U.S.

140, 149 (1985); Canby, 718 F.2d at 200. Upon careful review of the record, a district court may

accept, reject, or modify the findings or recommendations made by the magistrate judge. Id.

     Rule 72(b) of the Federal Rules of Civil Procedure allows a party fourteen (14) days to file

specific written objections to a magistrate judge's proposed findings and recommendations. In his

Memorandum and Recommendation, Judge Cayer notified the Parties that objections must be filed

within the fourteen day timeline. (Doc. No. 57). No objections were filed, and clear error review

is appropriate. After a careful review of the record and of the Memorandum and Recommendation,

the Court finds no clear error. Accordingly, the Memorandum and Recommendation, (Doc. No.

57), is hereby AFFIRMED, and Defendants’ Motion to Compel Arbitration and Stay, (Doc. No.

49), is GRANTED. The Parties are hereby ORDERED to proceed to arbitration and submit status

reports to this Court every ninety (90) days. The dispute must be resolved within twelve (12)

months from the date of this Order. Failure to do so will result in Court action. This matter is

hereby STAYED pending the outcome of arbitration.

     IT IS SO ORDERED.
                                           Signed: June 28, 2021




                                                 2
